DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 20-23, 25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0055362) in view of Miyajima (US 2007/0100532), and Anderson (US 2014/0297116) hereinafter referred to as Anderson(2)



As to claim 14 Anderson discloses a method (V) of adapting comfort of a vehicle (1) for at least one vehicle user (2), the vehicle (1) having 
an HMI (human-machine-interface) system (3) for interaction between the at least one vehicle user (2) and the vehicle (1)(Paragraph 15 “In yet another embodiment, a human-machine interface for a vehicle suspension system includes at least one vehicle sensor that senses information related to at least one aspect of an interaction of the suspension system with a road surface. An suspension system controller is in electrical communication with the suspension system. Further, a display displays information about the at least one aspect of the interaction of the suspension with the road surface based on at least one of the sensed information and suspension status information from the suspension system controller.”), 
a chassis system (4) for adapting a position of the at least one vehicle user (2) relative to a roadway(Paragraph 110 “Therefore, in some embodiments, a vehicle and/or active suspension controller may operate the active suspension system, which include actuators 161a and 161b, to reduce, or eliminate, the vertical motion experienced by the rear seat occupants when the vehicle pitches either during normal operation, and/or when the pitch motions are located within a frequency range associated with motion sickness and the vehicle is being operated in a mode to reduce motion sickness”), 
a position planning device (5) for planning and regulating a movement (105) of the vehicle (1)(Paragraph 100 “. This information may be used to identify locations where motion sickness may be at an increased likelihood of occurring. Using this information, the vehicle may either be rerouted around these locations and/or the controller may operate the suspension system in a mode intended to reduce motion sickness while the vehicle is located in these areas.”), and 
a regulating device (6), which is connected to the HMI system (3), the position planning device (5) and the chassis system (4), and the regulating device (6) having a memory(Paragraph 277 “In some embodiments of an active suspension system, a human machine interface (HMI) may be used to provide increased information to vehicle occupants about the performance of an active suspension system, either when the vehicle is stopped or when the vehicle is traveling over a road. Additionally or alternatively, the HMI may be used to select various modes of operation of the active suspension system.”), the method comprising: 
storing, in the memory of the regulating device (6), a target comfort level (101) for the at least one vehicle user (2)(Paragraph 278 The system user 997 may also use the HMI to select vehicle modes that control the behavior of the active suspension system. For example, the user may select a comfort mode where the active suspension system to produce a smooth ride similar to what would be experienced in a large luxury sedan. Alternatively, the user may select a sports car mode where the vehicle more closely hugs the road and follows its vertical movement. The user may also select motion cues that the vehicle can provide, for example during turns and other maneuvers as previously discussed.”); 
Anderson does not explicitly disclose continuously determining, by the HMI system (3), a current comfort level (102) of the at least one vehicle user (2); 
(Paragraph 54 “In learning, when the navigation apparatus 10 determines that a level change has been detected immediately after the vehicle has passed over the level change, and as shown in FIG. 4, the driver is questioned about the force received. For example, the question "Was this bump uncomfortable?" is displayed on the screen of the display device, and audio is output from an audio output device. In addition, the driver inputs either the response "Uncomfortable" or "Not uncomfortable" by operating an input device such as a touch panel. In addition, the navigation apparatus 10 stores the response of the driver concerning the level change in the learned driver preference database 23, along with the vehicle speed and the vertical acceleration that were detected while passing over the level change. In this manner, the preference of the driver with respect to the force received from a level change that the vehicle has passed over is learned.”); 
continuously comparing (103) the current comfort level (102) with the target comfort level (101)(Paragraph 55 “In addition, when a predetermined number or more responses from the driver have been accumulated, the comfort demarcation line that indicates a critical value for the comfort of the driver is set based on the number of accumulated responses of the driver. In this case, as shown in FIG. 5, based on the vehicle speed and the vertical acceleration that have been stored along with the responses, the accumulated responses of the driver are developed into a V-G map, in which the horizontal axis represents the vehicle speed V and the vertical axis represents the vertical acceleration G In FIG. 5, point 45, which is shown as an "x" indicates an "uncomfortable" response, and point 46, which is shown as an "o", indicates a "uncomfortable" response.”); and 
actuating the chassis system (4) with the regulating device (6) based on a result of the comparison to adapt the position of the at least one vehicle user (2) relative to the roadway in such manner that the current comfort level (102) continues approaching the target comfort level (101) until the target comfort level (101) is reached(Paragraph 61 “As additionally shown in FIG. 7, when V1 is equal to or greater than Vx, within the range equal to or greater than Vx, the line 52 is positioned above the comfort demarcation line 47, and thus it is understood that even if the suspension is set to its softest in order to make the riding comfort satisfactory, a vertical acceleration G having a value that falls within the uncomfortable area 48 will be generated. That is, when V1 is equal to or greater than Vx, even if the suspension is controlled, a vertical acceleration G that causes the driver to feel discomfort will be generated. Thus, in order to minimize the degree to which the driver feels discomfort, in the case where V1 is equal to or greater than Vx, the suspension is set to its softest, and the relationship between the vehicle speed V and the vertical acceleration G is varied along the straight line 52.”). 
	It would have been obvious to one of ordinary skill to modify Anderson to include the teachings of continuously determining the comfort level and actuating a control system based on thresholds of comfort level for the purpose of providing a driver or passenger of the vehicle a comfortable ride experience.
	Anderson does not explicitly disclose wherein actuating the chassis system is based on information about a driving route, the information about the driving route 
Anderson (2) teaches wherein actuating the chassis system is based on information about a driving route, the information about the driving route including one or more of a speed, an acceleration, a gradient angle, a tilt angle, and a driving trajectory along the driving route(Paragraph 24 “he topographical maps may be used for a variety of control purposes, such as: adapting driving behavior (changing speed such as slowing down on a rough road; changing vehicle course such as choosing a less bumpy road to reach the destination, etc.); adapting active suspension system behavior (controlling actuator force/position in a predictive manner in response to road perturbations ahead, changing actuator force/position in the rear dampers to anticipate sensed events from the front dampers, etc.). Aspects also relate to plotting a trajectory of the vehicle and its elements (e.g. individual wheels) across the topographical map.”, Paragraph 31 “In a simple implementation, a path may be calculated that represents a path through a plurality of points in the topographical map 15-100. This path may be a function of current steering angle and speed, or be based on a planned route”) .
	It would have been obvious to one of ordinary skill to modify Anderson to include the teachings of actuating the chassis system based on the driving route for the purpose of providing a more comfortable ride to the riders of the vehicle.
As to claim 15 Anderson in view of Miayjima teaches discloses a method (V), further comprising adapting, with the regulating device (6), the chassis system (4) based on the result of the comparison, and controlling the HMI system (3) with the regulating (Miyajima  Paragraph 54). 
As to claim 16 Anderson discloses a method further comprising communicating, via the HMI system (3), future movement data from the position planning device (5) of the vehicle (1) to the at least one vehicle user (2)(Paragraph 130). 
As to claim 20 Akhtar teaches a method (V) further comprising controlling, with the regulating device (6), the position planning device (5) to adapt the planning of the movement (105) of the vehicle (1) in such manner that the current comfort level (102) continues approaching the target comfort level (101) until the target comfort level (101) is reached (Miayjima Paragraph 61). 
As to claim 21 Anderson discloses a method (V) further comprising determining the current comfort level (102) of the at least one vehicle user (2) based on vital parameters determined by the HMI system (3)(Paragraph 81). 
As to claim 22 Anderson discloses a method (V) further comprising communicating, via the HMI system (3), with the at least one vehicle user (2) by at least one of visual, acoustic and haptic means(Paragraph 195). 
As to claim 23 the claim is interpreted and rejected as in claim 14.
As to claim 25 the claim is interpreted and rejected as in claim 23.
As to claim 27 Anderson(2) teaches a method wherein the chassis system comprises a rear-axle steering system (Paragraph 41).
(Paragraph 9).
As to claim 29 Anderson in view of Miayjima, and Anderson(2) teaches a method wherein actuating the chassis system comprises:
the position planning device communicating the information about the driving route to the regulating device (Anderson (2) Paragraph 24); and
The regulating device actuating the output device of the HMI system based on the information about the driving route(Anderson Paragraph 15).
As to claim 30 Anderson discloses a method comprising the HMI system selecting the driving route based on the target comfort level and on the information about the driving route (Paragraph 123).

Claims 17, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0055362) in view of Miyajima (US 2007/0100532), and Anderson (US 2014/0297116) hereinafter referred to as Anderson(2) as applied to claim 1 above, and in further view of Golston (US 2018/0251122)
As to claim 17 Golston teaches discloses a method (V) further comprising controlling, with the regulating device (6), an interior system (7) of the vehicle (7), which is connected to the regulating device (6), to adapt the interior system (7) in such manner that the current comfort level (102) continues approaching the target comfort level (101) until the target comfort level (101) is reached (Paragraph 43). 

As to claim 24 Golston teaches a regulating device (6), wherein the regulating device (6) is connectable to an interior system (7)(Paragraph 43). 
It would have been obvious to one of ordinary skill to modify Anderson to include the teachings of an interior system for the purpose of regulating an interior temperature for the purpose of providing a comfortable ride experience for the occupants.
As to claim 26 Golston teaches a vehicle (1) wherein the vehicle (1) additionally comprises an interior system (7)(Paragraph 43).
It would have been obvious to one of ordinary skill to modify Anderson to include the teachings of an interior system for the purpose of regulating an interior temperature for the purpose of providing a comfortable ride experience for the occupants.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0055362) in view of Miyajima (US 2007/0100532), and Anderson (US 2014/0297116) hereinafter referred to as Anderson(2) as applied to claim 14 above,  and in further view of Goldman-Shenhar (US 2017/0285641)
As to claim 18 Goldman-Shenhar teaches a method (V), further comprising determining, with the HMI system (3), an attentiveness level of the at least one vehicle user (2) such that the attentiveness level is related to the current comfort level (102)(Paragraph 119-120). 
 (Paragraph 120, 210)
It would have been obvious to one of ordinary skill to modify Anderson to include the teaching of determining an attentiveness level for the purpose of providing a comfortable ride to the user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0055362) in view of Miyajima (US 2007/0100532), and Anderson (US 2014/0297116) hereinafter referred to as Anderson(2) as applied to claim 14 above, and in further view of Akhtar (US 2018/0180439)
As to claim 19 Akhtar teaches a method (V) further comprising planning trajectories of the vehicle (1), with the position planning device (5), as part of movement data, and communicating the trajectories, via the HMI system (3), to the at least one vehicle user (2)(Paragraph 84) 
It would have been obvious to one of ordinary skill to modify Anderson to include the teachings of communicating trajectories to the vehicle user for the purpose of allowing the vehicle occupant to see where the vehicle is headed.

Response to Arguments
Applicant’s arguments with respect to claims 14-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             3/8/2022